708 N.W.2d 784 (2006)
Mary Beth SKIC, Relator,
v.
BEVERAGE TRANSPORTATION CORP., Uninsured, Respondent, and
Special Compensation Fund, Respondent.
No. A05-2178.
Supreme Court of Minnesota.
January 30, 2006.
Mary Beth Skic, Lino Lakes, MN, pro se Relator.
Mike Hatch, Attorney General, Rory H. Foley, Assistant Attorney General, St. Paul, MN, for Respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed October 6, 2005, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (summary dispositions have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
BY THE COURT:
/s/Alan C. Page
Associate Justice